DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

   SEARCY DENNEY SCAROLA BARNHART & SHIPLEY, P.A.; MARK
 EDWARDS and MITZI DEE RODEN, as parents and natural guardians
of AARON EDWARDS, a minor; WILLIAM S. FRATES, II, P.A.; EDNA L.
  CARUSO, P.A.; VAKA LAW GROUP, P.L.; and GROSSMAN & ROTH,
                            P.A.,
                          Appellants,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D13-3497

                          [September 16, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Martin    H.    Colin,    Judge;   L.T.    Case    No.
502012GA000558XX.

   Christian D. Searcy and Jack P. Hill of Searcy Denney Scarola Barnhart
& Shipley, P.A., West Palm Beach; George A. Vaka of Vaka, Larson &
Johnson, P.L., Tampa; and Edna L. Caruso of Edna L. Caruso, P.A., West
Palm Beach; for appellants.

  Pamela Jo Bondi, Attorney General, Allen Winsor, Solicitor General,
and Rachel Nordby, Deputy Solicitor General, Tallahassee, for appellee.

              ON MOTION FOR CERTIFICATION OF QUESTIONS     OF
                       GREAT PUBLIC IMPORTANCE

PER CURIAM.

   We grant Appellants’ July 27, 2015 Motion for Certification of Questions
of Great Public Importance and certify the following question to the Florida
Supreme Court:

      AFTER THE ENACTMENT OF SECTION 768.28, FLORIDA
      STATUTES, AND THE ADOPTION OF FLORIDA SENATE RULE
      4.81(6), IS IT CONSTITUTIONALLY PERMISSIBLE FOR THE
      FLORIDA LEGISLATURE TO LIMIT THE AMOUNT OF
      ATTORNEYS’ FEES PAID FROM A GUARDIANSHIP TRUST
      ESTABLISHED BY A LEGISLATIVE CLAIMS BILL?

CIKLIN, C.J., CONNER and FORST, JJ., concur.

                          *         *          *




                                   2